NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUDY CASTANEDA; JULIA                           No. 19-71793
CASTANEDA,
                                                Tax Ct. No. 14074-14
                Petitioners-Appellants,

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Rudy and Julia Castaneda appeal pro se from the Tax Court’s decision,

following a bench trial, upholding the determinations of deficiency by the

Commissioner of Internal Revenue regarding their federal income taxes for the

2008 tax year. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the Tax Court’s legal conclusions, and for clear error its factual

determinations. Hongsermeier v. Comm’r, 621 F.3d 890, 899 (9th Cir. 2010). We

affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination for 2008 because the Commissioner presented “some substantive

evidence” that the Castanedas failed to report income, and the Castanedas did not

submit any relevant evidence “showing that the deficiency was arbitrary or

erroneous.” Hardy v. Comm’r, 181 F.3d 1002, 1004-05 (9th Cir. 1999).

      The Tax Court did not clearly err in finding that the Castanedas failed to

establish they were entitled to the claimed deductions for gambling losses for the

2008 tax year. See Norgaard v. Comm’r, 939 F.2d 874, 878 (9th Cir. 1991)

(noting that the burden is on the taxpayer “to maintain records sufficient to

establish the amount of deductions”).

      The Tax Court did not clearly err in upholding civil fraud penalties under 26

U.S.C. § 6663(a) because the Castanedas’ underpayment of their tax liability in

2008 was attributable to fraud. See Alexander Shokai, Inc. v. Comm’r, 34 F.3d
1480, 1487 (9th Cir. 1994) (fraud may be inferred from circumstantial evidence,

including such “badges of fraud” as understatement of income, inadequate records,

and implausible or inconsistent explanations of behavior); Edelson v. Comm’r, 829
F.2d 828, 832 (9th Cir. 1982) (standard of review).


                                          2                                     19-71793
      The Tax Court properly found that the Castanedas failed to demonstrate

reasonable cause for the late filing of their 2008 tax return. See 26 U.S.C.

§ 6651(a)(1) (providing for penalties for failure to file a timely tax return); United

States v. Boyle, 469 U.S. 241, 245 (1985) (“To escape the penalty, the taxpayer

bears the heavy burden of proving both (1) that the failure did not result from

‘willful neglect,’ and (2) that the failure was ‘due to reasonable cause.’” (citation

omitted)).

      We do not consider the Castanedas’ contentions regarding whether their tax

liability has been discharged in bankruptcy court. See Comm’r v. McCoy, 484 U.S.
3, 6 (1987) (court of appeals lacks jurisdiction to decide an issue not before the

Tax Court or to grant relief beyond the powers of the Tax Court).

      We reject as meritless the Castanedas’ contentions that the Commissioner’s

determination was untimely and that the Commissioner was not allowed to assess

their unpaid income tax liability.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    19-71793